


Exhibit 10.2
2012 Brunswick Performance Plan (BPP)
Performance Share Plan Participants
Summary Terms and Conditions


Purpose:
•
Reward achievement of annual goals.



Eligibility:
•
Key managers identified on an individual basis who also participate in the
Performance Share plan.



Performance Period:
•
2012 fiscal year.



Performance Measures:    
•
Funding based 100% on achievement against the following financial measures as of
the end of the performance period.

◦
For Corporate-level employees,

▪
50% based on Earnings Per Share (EPS),

▪
12.5% based on Mercury Marine Earnings Before Interest and Taxes (EBIT),

▪
12.5% based on Boat Group EBIT, weighted 90% BBG (excl. Hatteras & Cabo), 10%
Hatteras and Cabo.

▪
12.5% based on Life Fitness EBIT, and

▪
12.5% based on Bowling & Billiards EBIT.

◦
For Division leaders,

▪
50% based on EPS, and

▪
50% based on applicable division EBIT.



•
EPS and EBIT results for the year will be adjusted for:

◦
Restructuring costs (including debt extinguishment costs) and associated savings
- variance from budget.

◦
Acquisition or sale of “strategic” assets.

◦
Impact of any “extraordinary” accounting charges (GAAP definition) or charges
related to changes in accounting principles.



•
Payments will be capped at 200% of target payout.



Funding Review and Approval:
•
The following steps will be taken to review and approve funding:

◦
CFO will review performance to evaluate required accruals;

◦
CEO will review performance at end of performance period and recommend funding
to Human Resource and Compensation Committee as appropriate; and

◦
Human Resources and Compensation Committee will review and approve funding as
deemed appropriate.







--------------------------------------------------------------------------------




Individual Awards:
•
Individual awards will be determined on a discretionary basis using overall
approved funding, evaluation of individual performance for the performance
period, target incentives as a percent of salary and covered salary (actual paid
for year).

•
Individuals must be employed at the end of the performance period to be eligible
for an award, with ultimate payout at the discretion of the Human Resources and
Compensation Committee. Those terminating due to death, permanent and total
disability or plant shutdown will be eligible to receive individual awards at
the discretion of the CEO and Chief Human Resources Officer. Any awards payable
in the event of termination due to death, permanent disability or plant shutdown
shall be subject to the achievement of the applicable performance conditions and
shall be paid as specified under “Timing and Form of Award Payments.”



Timing and Form of Award Payments:
•
In 2013, after financial results are confirmed and appropriate approvals are
obtained; provided, however, that any such award shall be paid no later than
March 15, 2013. Payment may be made in cash, shares of Brunswick common stock,
or a combination of cash or stock, as determined by the Committee.



Claw Back:
•
The Human Resources and Compensation Committee will evaluate the facts and
circumstances of any restatement of earnings due to fraud or intentional
misconduct that results in material noncompliance with any financial reporting
requirement and, in its sole discretion, may require the repayment of all or a
portion of bonus awards from individual(s) responsible for the restatement and
others assigned to salary grade 21 and above, including senior executives, as
deemed appropriate by the Committee.



Additional Terms & Conditions:
•
Payment of any bonus is in the sole discretion of the Human Resources and
Compensation Committee. The Committee may modify, revise, discontinue, cancel or
terminate this plan or any payments associated with this plan at any time,
without notice.







